Title: To James Madison from James Lenox, 28 January 1808
From: Lenox, James
To: Madison, James



Dear sir,
Queen Anns. state of Maryland January 28, 1808

I hope your goodness will excuse me for the liberty I have taken, When the subject I have written on shall appear in its true Colours.  Its true I have lived much Retird since the Revolution and have but a small acquaintance with Any of the gentlemen who Compose the present Administration of our goverment.  Colo W Reid who is a sinator is and old friend And Acquaintance of mine ever since the war with Great brittan, Whose politics I Admire And should it hapen in the way, woud thank you to give my Compliments to the old Sittazen.  I will now return to the intended subject.  I have seen it mentioned in sevral of the news papers, that there would be no division among the republicans, on the next presidential election, and I heartily wish I Could see it in the same point of view, but I Confess I do not.  As Republicans yourself the Vicepresindent and Mr. Munroe is spoken off, all of which have their favourits in this Country, and if no Accomodation Can be made I fear those of oppasitt politics may get some advantage by it.  In this part of this state we say Mr Clinton is too old, and we fear Mr. Munroe has been too long in London, and altho insinceable of it, may be more or less Contaminated, which I hope is not the Case, but experience has given cause to guard against those things.  Of Course yourself appear to be the general wish of the people in those parts  Should it be Convenient and Consistant with the delicate Sittuation in which you stand, I should be much Gratified and particularly obliged in Receiving afew Lines from you on this subject, but if inconvenient be so good as to let me Know you Recd. those lines  Its true I am a stranger to you and perhaps alway may be, but I have long been Acquainted with you By the hearing of the ear, Who as a statesman and politician I am much pleased with, and hope you will be seated in the presidential Chair, When the present old Sage Retires.  Again I woud just Remark Genl Wilkinson has been the subject of much conversation amoung us here, in which we all agree in Case of a War he will not Answer for the Commander in Chief, be he ever so innocent of the Charges against him.  I now Conclude.  May I not be Disapointed, And may you sir live to good old age finish your days as a Statesman & Christian is the wish of your most humble & obedient Servt.

James Lenox

